Exhibit 10.3

EXECUTION COPY

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of November 2, 2006, is
entered into between CDA INTERCORP., a Florida corporation (the “New
Subsidiary”), and CREDIT SUISSE, as Agent, under that certain Credit Agreement,
dated as of June 23, 2006 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among TransDigm Inc., a
Delaware corporation (the “Borrower”), TransDigm Group Incorporated, a Delaware
corporation, the Subsidiaries of the Borrower from time to time party thereto,
the Lenders from time to time party thereto and the Agent.  All capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a Loan Guarantor for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement (to the extent
made or deemed made on or after the effective date hereof), (b) all of the
covenants set forth in Articles V and Vl of the Credit Agreement and (c) all of
the guaranty obligations set forth in the Guarantee and Collateral Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in the Guarantee and
Collateral Agreement, hereby absolutely and unconditionally guarantees, jointly
and severally with the other Loan Guarantors, to the Agent and the Lenders, the
prompt payment of the Secured Obligations in full when due (whether at stated
maturity, upon acceleration or otherwise) to the extent of and in accordance
with Guarantee and Collateral Agreement.

2.             If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Agent in
accordance with the Credit Agreement.

3.             The New Subsidiary hereby waives acceptance by the Agent and the
Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

4.             This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.


--------------------------------------------------------------------------------




5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officers, as of
the day and year first above written.

 

CDA INTERCORP.

 

 

 

 

 

By:

/s/ Gregory Rufus

 

 

Name:

Gregory Rufus

 

 

Title:

Treasurer and Secretary

 

 

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

CREDIT SUISSE, as Agent

 

 

 

 

 

By:

/s/ Robert Hetu

 

 

Name:

Robert Hetu

 

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Cassandra Droogan

 

 

Name:

Cassandra Droogan

 

 

Title:

Vice President

 

2


--------------------------------------------------------------------------------